Per Curiam.

The evidence conclusively establishes that the respondent converted moneys due a client. In attempted mitigation of his misconduct, he interposed a false defense and then testified falsely in support thereof. This is not the first occasion on which this respondent’s conduct has been the subject of a proceeding in this court. On December 30, 1942, he was suspended from practice for one year for having converted the funds due creditors of a client. On that occasion he also aggravated his original offense by giving false testimony in attempted mitigation. (Matter of Gruskin, 265 App. Div. 933.) It should be pointed out that his act of conversion in the present instance took place in May, 1942, and June, -1942, at which time he was appearing at hearings before an Official Beferee in connection with the other charge which resulted in his suspension from practice.
The respondent has demonstrated that he is unfit to remain a member of the legal profession.
The respondent should be disbarred.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Eespondent disbarred.